Exhibit 10.1

 

SECOND AMENDMENT TO

MANAGEMENT AGREEMENT

 

This Second Amendment to Management Agreement (this “Second Amendment”) is
adopted, executed and agreed to effective as of August 6, 2015, by and among
Bluerock Residential Growth REIT, Inc., a Maryland corporation (the “Company”),
Bluerock Residential Holdings, LP, a Delaware limited partnership (the
“Operating Partnership”), and BRG Manager, LLC, a Delaware limited liability
company (the “Manager”). Undefined terms used herein shall have the meaning
ascribed to them in the Agreement (as defined below).

 

W I T N E S S E T H :

 

WHEREAS, the Company, the Operating Partnership and the Manager are parties to
that certain Management Agreement dated April 2, 2014 (the “Management
Agreement”), as amended, a copy of which is attached hereto as Exhibit A,
pursuant to which the Manager is entitled to certain fees in exchange for
providing to the Company and the Operating Partnership potential investment
opportunities and a continuing and suitable investment program consistent with
the investment objectives and policies of the Company.

 

NOW, THEREFORE, in consideration of the agreements and covenants set forth
herein, and other good and valuable consideration, the receipt and sufficiency
of which are hereby acknowledged, the parties hereto agree as follows:

 

1. Section 6(c) of the Agreement is hereby deleted in its entirety and replaced
with the following paragraph immediately below:

 

“(c)  The Base Management Fee shall be payable in arrears, in quarterly
installments commencing with the quarter in which this Agreement is executed. If
applicable, the initial and final installments of the Base Management Fee shall
be pro-rated based on the number of days during the initial and final quarters,
respectively, that this Agreement is in effect. The Base Management Fee shall be
calculated within 30 days after the end of each quarter and such calculation
shall be promptly delivered to the Company. The Company will be obligated to pay
each quarterly installment of the Base Management Fee calculated for that
quarter shall be due and payable within five (5) Business Days after delivery to
the Company of the written statement of the Manager setting forth the
computation of the Base Management Fee for such quarter. Each quarterly
installment of the Base Management Fee shall be payable in cash or, at the
election of the Board, in LTIP Units. The number of LTIP Units payable as the
Base Management Fee to be issued to the Manager will be calculated in accordance
with Section 6(f) in the same manner as calculated for the Incentive Fee.”

 

2. All other provisions of the Management Agreement, as hereby amended, except
as superseded by or inconsistent with this Amendment, shall continue to be in
full force and effect.

 

[SIGNATURES ON FOLLOWING PAGE]

 

 

 

IN WITNESS WHEREOF, the parties hereto have executed this Second Amendment as of
the date first set forth above.

 



  BLUEROCK RESIDENTIAL GROWTH REIT, INC.,   a Maryland corporation              
    By: /s/ Michael L. Konig   Name: Michael L. Konig   Title: Chief Operating
Officer, Secretary and General Counsel                   BLUEROCK RESIDENTIAL
HOLDINGS, LP,   a Delaware limited partnership           By: Bluerock
Residential Growth REIT, Inc.,     its General Partner             By: /s/
Michael L. Konig     Name: Michael L. Konig        Title: Chief Operating
Officer, Secretary and General Counsel                   BRG MANAGER, LLC,   a
Delaware limited liability company           By: Bluerock Real Estate, L.L.C.  
  its Manager             By: /s/ Jordan Ruddy     Name: Jordan Ruddy       
Title: President

 

 

 

  

EXHIBIT A

 

Management Agreement

 

[SEE ATTACHED]

 



 

